                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                             Case No.     9:20-PO-5044-KLD
 UNITED STATES OF AMERICA,                                9:20-PO-5078-KLD

                     Plaintiff,              VIOLATION:          F4864922
                                                                 F4864430
 vs.
                                             DISPOSITION CODE: PE
 HENRY M. HALL,
                                             ORDER ACCEPTING
                     Defendant.              PAYMENT PLAN



       Defendant contacted the court asking to set up a payment plan for the above

violations. Defendant has agreed to make payments on the total collateral of both

violations in the amount of $660.00.

       IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $660.00, and shall do so by making payments at the rate of $25.00 per

month. Defendant shall make his payments on or before the 15th day of each

month beginning on August 15, 2021, and continuing thereafter until paid in full.

       Defendant is directed to send his payments to the following:
       Central Violations Bureau
       P.O. Box 71363
       Philadelphia, PA 19176-1363

       To ensure the payments are credited to the proper violation notice,
Defendant’s payments shall reference the violation notice(s) number listed above.

      Alternatively, Defendant may make his payments through the website at

www.cvb.uscourts.gov.

      Defendant is advised that if he fails to pay the collateral as ordered the Court

may issue a warrant for his arrest.

      DATED this 14th day of July, 2021.



                                       ____________________________________
                                       _______________________________
                                       KATHLEEN L. DESOTO
                                       United States Magistrate Judge
